Title: To Alexander Hamilton from Joshua Loring, 5 June 1778
From: Loring, Joshua
To: Hamilton, Alexander


Phila June 5th 1778
Sir
Upon my Report to His Excellency Sir Henry Clinton of our meeting yesterday at the Sorrel Horse for the Purpose of settling an exchange of Prisoners—
I am directed to acquaint you that all our Prisoners in Philadelphia agreable to the enclosed Return shall be sent out on the 12th Inst under a proper Escort to the two miles stone on the Lancaster Road over Schuylkill, provided you agree to meet us There on that day with the like number of British Prisoners of equal Rank to be then & there exchanged for the same and you will be so good as to fix the hour.
I am Sir your most obedient   Humble Servant
Josa Loring   Commissy Genl Prisoners
Col. Hamilton

